Exhibit 10.34

 

Execution Version

 

VIA FACSIMILE

 

August 22, 2011

 

Mr. G.J. Hart

Louisville, Kentucky

 

Re:          Consulting Agreement between G.J. Hart and Texas Roadhouse, Inc.

(the “Company”)

 

Dear G.J.

 

This letter is intended to memorialize the agreement recently reached between
you and the Company.

 

Effective simultaneously with the Company’s board of director’s acceptance of
your resignation on August 17, 2001, you and the Company have agreed that you
will provide consulting services to the Company from August 17, 2011 through and
including January 2, 2012 to ensure a smooth transition of duties to the
newly-appointed Chief Executive Officer and President of the Company.  You have
agreed to be reasonably available for consultation on an as-needed basis,
provided that the consultation does not interfere with your fiduciary duties and
time commitments to your new employer.

 

As consideration for the consulting services to be provided, the Company’s board
of directors has accelerated the vesting of a grant of 60,000 restricted stock
units from January 7, 2012 to January 2, 2012.

 

You have agreed that you will not hereafter utter, publish, disclose or convey
to any other person or entity, any negative or disparaging comments about or
regarding the Company, its subsidiaries and affiliates or any of their
respective officers, directors, employees, policies, or practices, whether or
not you believe such statements to be truthful.  The Company has agreed that it
will direct its executive officers and members of its board of directors to not
hereafter utter, publish, disclose or convey to any other person or entity, any
negative or disparaging comments about or regarding you, whether or not the
executive officer or director believes such statements to be truthful.

 

You acknowledge that you have received all compensation due to you under the
Employment Agreement entered into effective December 26, 2007, as it has been
amended, except for:  payment of base salary for the payroll period through and
including August 17, 2011; reimbursement for business expenses incurred through
and including August 17, 2011; prorated bonus earned for the third fiscal
quarter through and including August 17, 2011; and any upward adjustment to
earned bonuses for the first and second full fiscal quarters and for the third
fiscal quarter prorated through August 17, 2011 which the Company may make based
on the full fiscal year level of achievement of the Company’s earnings per
diluted share growth plan.

 

--------------------------------------------------------------------------------


 

You also acknowledge that your COBRA rights will be available commencing
September 1, 2011.  As additional consideration for the consulting services to
be provided, the Company will make direct payments to the insurance carriers on
your behalf that portion of the cost of continuing your current elections for
insurance which the Company had been contributing prior to your resignation. 
The Company’s payments will be made for coverage through December 31, 2011.

 

Lastly, you acknowledge that certain covenants of your Employment Agreement,
including the covenants regarding confidential information and intellectual
property, and the covenants not to compete, hire or solicit survive your
resignation for the periods stated within the Employment Agreement.

 

If this letter accurately reflects our agreement, please so indicate by signing
below.

 

Again, we truly appreciate your partnership and leadership over the last eleven
years, and we look forward to our continuing relationship as outlined in this
letter.

 

Sincerely,

 

 

 

 

 

/s/ W. Kent Taylor

 

W. Kent Taylor

 

Chairman, Chief Executive Officer

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

/s/ G. J. Hart

 

G.J. Hart

 

 

 

August 22, 2011

 

Date

 

 

--------------------------------------------------------------------------------